Citation Nr: 1106626	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  04-24 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for sarcoidosis.

(The issues concerning whether new and material evidence has been 
submitted to reopen a claim for service connection for left knee 
disability; entitlement to service connection for a bilateral 
ankle disability, hypertension, and a skin disability; and  
entitlement to increased evaluation for internal derangement of 
right knee with patellofemoral syndrome are the subjects of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Deanne Bonner, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1974 to 
September 1976.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims (Court) regarding a Board decision rendered in 
June 2008. This matter was originally on appeal from a September 
2005 rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In a June 2008 decision, the Board denied the Veteran's claim for 
service connection for sarcoidosis.  The Veteran appealed the 
Board's decision to the Court.  In a November 2009 2008 Order, 
the Court granted the parties Joint Motion for Remand (JMR) and 
remanded the matter to the Board for compliance with the 
instructions in the JMR).

The parties to the JMR agreed that the Board failed to provide an 
adequate statement of reasons or bases in support of its decision 
when it failed to properly consider 38 C.F.R. § 3.303(b) and more 
specifically when the Board failed to discuss Veteran's lay 
statements regarding continuity of symptomatology.

The parties also agreed that the Board failed to adjudicate the 
claim for sarcoidosis as related to chemical exposure.  The 
parties noted that in his March 2005 application for benefits, 
the Veteran indicated that he had been exposed to "a number of 
hazard[ous] chemicals" in service and that in statements in 
support of claim submitted in April 2005 and December 2006, the 
Veteran alleged that he was also exposed to a number of different 
types of oils, cleaning solvents and transmission fluids while 
working as a mechanic in service, a well as being exposed to 
unknown chemicals while packing and sealing chemical drums.  The 
parties agreed that although VA acknowledged the Veteran's claim 
relating to asbestos exposure, the theory that his disability was 
a result of chemical exposure was never developed and that a 
remand was warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) should be undertaken, including, but 
not limited to, informing the Veteran of 
the information and evidence not of record 
(1) that is necessary to substantiate the 
claim for service connection for 
sarcoidosis as a result of chemical 
exposure; (2) that VA will seek to obtain; 
and (3) that the claimant is expected to 
provide.  In addition, the Veteran should 
be informed of how VA determines disability 
ratings and effective dates.

2. The RO should request that the Veteran 
clarify the chemicals he is claiming 
exposure to while serving on active duty 
from September 1974 to September 1976 as 
well as dates and place of exposure.  

3.  If further investigation is necessary 
to make a determination on any claimed 
chemical exposure, the RO should prepare a 
letter asking the United States Army and 
Joint Services Records Research Center 
(JSRRC) to provide any information that 
might corroborate the Veteran's claimed in-
service exposure to hazardous chemicals (as 
clarified by the Veteran).  Copies of the 
Veteran's available service treatment 
records and service personnel records, and 
his contentions regarding exposure to 
hazardous chemicals should be forwarded to 
the JSRRC.

4.  The Veteran should be afforded the 
appropriate VA examination to address the 
etiology of his current sarcoidosis.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology and 
findings should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's current sarcoidosis is related to 
the Veteran's active duty service including 
any chemical exposure.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

5.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



